Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 16, 2018

                                      No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                                 v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI09734
                         Honorable Michael E. Mery, Judge Presiding

                                         ORDER
        After we granted Appellees’ first motion for extension of time to file the brief, Appellees’
brief was due on October 12, 2018. See TEX. R. APP. P. 38.6(b), (d). Before the extended due
date, Appellees filed an unopposed second motion for a thirty-day extension of time to file the
brief until November 12, 2018. See id. R. 10.5(b).
        Appellees’ motion is GRANTED. Appellees’ brief is due on November 12, 2018. Any
further motion for an extension of time to file Appellees’ brief is discouraged


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court